Citation Nr: 1749325	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-32 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a depressive disorder.

2.  Entitlement to service connection for a sleep disorder, to include narcolepsy and sleep apnea.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In June 2014 the Veteran was afforded a Board Videoconference hearing before the undersigned Veteran's Law Judge (VLJ).  A transcript of that hearing has been associated with the record.

These matters were previously before the Board in June 2015 and were remanded for further development.  In the subsequent development The Veteran's diagnoses were clarified and it was determined that the Veteran did not have a posttraumatic stress disorder diagnosis but did have a diagnosed depressive disorder.  It was also determined that the Veteran had a diagnosis of narcolepsy and sleep apnea.  The scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Given the clarification of the Veteran's diagnoses, the Board has re-characterized the issues as listed above.

The issue of entitlement to service connection for a sleep disorder, to include narcolepsy and sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's depressive disorder is etiologically related to an in-service event.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a depressive disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his depressive disorder is due to his experiences during service in the republic of Vietnam.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The question for the Board is whether the Veteran's currently diagnosed depressive disorder is etiologically related to the conceded in-service incidents the Veteran experienced.

The Board finds that competent, credible, and probative evidence establishes that the Veteran's depressive disorder is etiologically related to the Veteran's active service.

In June 2014 the Veteran testified in a videoconference before the undersigned VLJ regarding his diagnosed depressive disorder.  The Veteran provided that he experienced daily angry outbursts, agitation, and difficulty getting along with his associates and family which began in early 1970.  He testified as to specific disturbing incidents in service.  The record also includes lay statements from family members attesting to changes they saw in the Veteran after service that have continued. 

The claim was remanded to obtain a VA examination and opinion regarding the nexus between the Veteran's post-service symptomology and in-service events.  On remand the Board directed the VA examiner to accept  as true "all lay statements and hearing testimony regarding the Veteran's acquired psychiatric disorder."

In December 2015 the Veteran underwent the requested VA mental health examination.  The examiner confirmed the diagnosis of a depressive disorder and ruled out PTSD.  The examiner also conceded the in-service events as described by the Veteran.  With regard to a nexus, the VA examiner conceded that the Veteran's statements provided a nexus between his depressive disorder and the in-service events.  However, the examiner went on to opine that this was the only nexus evidence and that when considered with "all the other evidence that does not convincingly support a service related mental disorder" a positive nexus could not be established without speculation.  No further rationale was provided.

The Board finds that, affording the Veteran the benefit of the doubt, entitlement to service connection for a depressive disorder is warranted.  In so finding, the Board notes that remand directed the VA examiner to accept as true the Veteran's lay statements and testimony regarding the symptoms of his acquired psychiatric disorder.  The December 2015 VA examiner conceded that the Veteran's statements about his symptoms existing since separation from service established a nexus between in-service events and his diagnosed depressive disorder.  As the Board has already found these statements to be credible and probative, the remainder of the VA examiner's opinion is less probative as it is not supported by adequate rationale.  Thus, the record includes a diagnosis of a depressive disorder, a confirmed in-service event, and a link between that event and the diagnosis.  Service connection for a depressive disorder is granted.  38 C.F.R. § 3.304(f).


ORDER

Entitlement to service connection for a depressive disorder is granted.


REMAND

Pursuant to the Board remand, the Veteran underwent a VA sleep disorder examination in December 2015.  The examiner clarified that the Veteran had been diagnosed with narcolepsy since the early 1990's and sleep apnea since 2013.  The Veteran provided that he was unaware his issues with sleep were a medical condition until he read an article about narcolepsy which prompted him to see a doctor in the early 1990s.  Included in the Board's prior remand was the directive instructing the examiner to accept as true the Veteran's statements regarding his in-service experiences related to sleep.  The Veteran testified that he begun to experience falling asleep "at any given minute, anywhere, anytime" in 1968 while in service.  The Veteran also testified that his friends that he was deployed with would help keep him awake on the job and that this continued into his post-service career, describing the symptoms as originating in service.

The examiner provided an opinion that he was unable to "link [the Veteran's] narcolepsy that was diagnosed in the 1990s to service."  As rationale the examiner cited the diagnosis as being made "about 25 years" after separation from service and a lack of documented evidence in the Veteran's service treatment records (STRs) of a sleep issue.  Finally the examiner stated that the etiology of the Veteran's narcolepsy was unclear.

With regard to the Veteran's diagnosed sleep apnea the examiner also provided a negative nexus opinion.  As rationale the examiner stated that the diagnosis came 44 years after separation from service.

The Board finds that the examiner did not adequately address the aforementioned evidence.  Specifically the examiner's reliance on a lack of documented evidence of narcolepsy in the Veteran's STRs seemingly ignores the Board's previous determination that the Veteran's description of his in-service sleep symptoms was competent, credible, and should be accepted as true.  Furthermore, the examiner provided no additional rationale for his opinion regarding the Veteran's sleep apnea and did not acknowledge the Veteran's statements describing his in-service sleep symptoms either.  Therefore, the claim must be remanded again for an addendum opinion as the opinions provided were not substantially compliant with the Board's prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should return the claims file to the VA examiner who wrote the December 2015 opinion, or if unavailable, another appropriate examiner, and request an addendum opinion.  The claims file and copies of all pertinent records must be reviewed by the examiner in conjunction with the examination.

Following the review of all records, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's diagnosed narcolepsy, sleep apnea, or any other diagnosed sleep disorder, is etiologically related to the competent and credible reports of in-service sleep issues as described by the Veteran.  

In rendering an opinion, the examiner is asked to consider, and discuss as necessary, the following: (i) the Veterans statements and testimony regarding his in-service sleep issues to include falling asleep while working, and the continuity of these sleep symptoms since service, and; (ii) the significance, if any, of a long gap between in-service snoring symptoms and formal diagnosis of a sleep disorder.

The Veteran is competent to report these experiences and for purposes of this remand, the examiner should accept as true the Veteran's statements regarding his sleep  disorder symptoms in-service.

A complete rationale must be provided for the opinions rendered.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

2.  Thereafter, the AOJ should re-adjudicate the claim of entitlement to service connection for a sleep disorder to include narcolepsy and sleep apnea.  If the benefit sought on appeal is not granted, the AOJ should issue the Veteran a supplemental statement of the case, provide an opportunity to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


